DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pre-Appeal Brief Conference
A request for Pre-Appeal Brief Review was filed in the instant application on September 11 of 2020; in response to the cited request, as indicated in the Office Communication mailed November 6 of 2020, prosecution is hereby reopened.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on October 24 of 2014, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested:  having Light Source Coupled to Light Conduit for Projecting Light Underwater.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the structure of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	The illumination system includes a light source, at least one solid longitudinal light conduit having a proximal end coupled to the light source and a distal end configured to output light received by the proximal end from the light source, an outer cover provided other at least a portion of the light conduit, a base coupling the light conduit to the light source, and an attachment device for positioning the light source above a water surface while positioning the distal end of the light conduit below the water surface

Specification
The disclosure is objected to because of the following informalities:
reference number 6 is used to designate a “light conduit” (paragraph 0032, line 10), a “bar” (paragraph 0039, line 1) and a “light conduit bar” (paragraph 0040, line 5);
reference number 7 is used to designate both a “bar” (paragraph 0039, line 1) and a “light conduit bar” (paragraph 0040, line 5);
reference number 11 is used to designate a “distal end with redirection” (paragraph 0045, line 2), a “horizontal light emission pattern” (paragraph 0045, lines 4-5), “conduit light” (paragraph 0048, line 5), and “redirected light” (paragraph 0063, line 6);
reference number 12 is used to designate a “distal end without redirection” (paragraph 0045, line 2), a “vertical pattern” (paragraph 0045, line 7), “impinging light” (paragraph 0048, line 4), and a “light” (paragraph 0059, line 1);
reference number 1 is used to designate a “electrical power source” (paragraph 0033, line 5), “wires, terminals, connectors and combinations thereof” (paragraph 0053, lines 2 and 3), and “electrical connection
reference number 3 is used to designate a “light driver” (paragraph 0033, line 4), a “light driver devices” (paragraph 0053, line 6), and “light source driver devices” (paragraph 0055, line 4); and
reference number 9 is used to designate both a “light conduit” (paragraph 0049, line 2) and a “flat surface” (paragraph 0062, line 2).

The applicant is advised that the reference characters must be applied consistently, with no single reference character being used for two different parts, or even for a given part and a modification of such part. See MPEP §608.01(g).  Correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "9" have both been used to designate the “light conduit”.  See Figures 4 and 6-8. In addition, note paragraphs 0032 and 0049 of the originally filed description.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a straight outer covering (see Figure 1) and a curved outer covering (see Figure 5).  In addition, note reference character “6” has been used to designate both a straight light conduit (see Figure 1) and a curved light conduit (see Figure 5).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structure” descending “largely vertically” into the water (as defined in independent claim 23) must be shown or the feature canceled from the claim.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 and 18-28 are objected to because they appear to be narrative in form using overly intricate or verbose language which might be considered unclear, and 
The cited deficiencies do not amount to indefinitiveness under 35 U.S.C 112(b), since, in light of the originally filed descriptions and drawings, the subject matter the applicant intended to define is readily apparent. However, appropriate correction is required to place the claims in proper form for allowance.

Claim Rejections - 35 USC § 112
Section (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 18-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the claimed illumination system must necessarily be provided in combination with a water surface, or merely configured to be used with such water surface.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed illumination system as configured to be used with a water surface. 

Independent claim 1 is further indefinite as it includes relative terms of degree (i.e. “efficient conduction”, “large diameter”, and “facilitate activities”) without providing a efficient conduction” to simply require conduction, “large diameter” to simply require a width, and “facilitate activities” to not impeding activities. 

Independent claim 1 is even further indefinite as it is not clear if the multiple uses of the phrase “designed to” is intended to imply structural features, or simply capabilities of the apparatus defined by the claim.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “designed to” recitations as intended to refer to capabilities of the apparatus. Also, see proposed claimed amendments presented in section 40 of the instant Office Action, for a precise understanding of how such recitations have been interpreted.

Dependent claims 2-9, 27 and 28 are rejected at least for their dependency on indefinite independent claim 1, as previously detailed. 

Dependent claim 3 is further indefinite as fails to provide proper antecedent basis for the limitation “the bar shape”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “bar shape” as attempting to define the cross section of the previously defined “bar or bars” as having a shape selected from the alternatives listed in the claim. 

Dependent claim 4 is further indefinite as fails to provide proper antecedent basis for the limitation “the bar material”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “bar material” as attempting to further define the previously defined “bar or bars” as including a material selected from the alternatives listed in the claim. 

Dependent claim 5 is further indefinite as fails to provide proper antecedent basis for the limitation “the bar light”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “bar light” as attempting to define the light conducted within the previously defined “bar or bars” as being redirected so as to be outputted through a periphery of the distal end. 

Dependent claim 6 is further indefinite as fails to provide proper antecedent basis for the limitation “the outer covering material”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “outer covering material” as attempting to further define the previously defined “outer covering” as including a material selected from the alternatives listed in the claim. 

Dependent claim 8 is further indefinite as fails to provide proper antecedent basis for the limitation “said mechanical coupling”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “said mechanical coupling” as attempting to base” as being detachable. 

Dependent claim 9 is further indefinite as fails to provide proper antecedent basis for the limitation “said mechanical coupling”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “said mechanical coupling” as attempting to further define the coupling provided by the previously defined “base” as being fixed. 

Independent claim 18 is indefinite for substantially the same reasons already detailed for independent claim 1.  See sections 15-17 of the instant Office Action. 

Dependent claims 19-22 and 26 are rejected at least for their dependency on indefinite independent claim 18, as previously detailed. 

Dependent claim 19 is further rejected for substantially the same reasons already detailed for dependent claim 3.  See section 19 of the instant Office Action. 

Dependent claim 20 is further rejected for substantially the same reasons already detailed for dependent claim 4.  See section 20 of the instant Office Action. 

Dependent claim 21 is further rejected for substantially the same reasons already detailed for dependent claim 6.  See section 22 of the instant Office Action. 

Dependent claim 22 is further rejected for substantially the same reasons already detailed for dependent claim 5.  See section 21 of the instant Office Action. 

Independent claim 23 is indefinite as it is not clear if the limitation “a light conduit” in line 5 is attempting to refer back to the previously defined “light conduit” of line 2, or to define a new and additional light conduit.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “light conduit” of line 5 as referring back to the previously defined “light conduit” of line 2. 

Independent claim 23 is further indefinite as it fails to provide proper antecedent basis for the recitation “the proximal end” (see line 3).  In addition, note “a proximal end” (see lines 5 and 6). The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed “light conduit” as including a proximal end configured to receive light from the claimed “light source”, the “proximal end” of lines 5 and 6 being one and the same as the “proximal end” of line 3. 

Independent claim 23 is even further indefinite as it includes relative terms of degree (i.e. “efficiently conduct”, “efficient internal conduction”, and “largely downward”) without providing a base or standard from with to judge the required degree of compliance to such relative terms of degree to anticipate the claims.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, “efficiently conduct” to simply require conduction, “efficient internal conduction” to simply require internal conduction, and “largely downward” to be in a direction generally away from the water surface. 

Independent claim 23 is yet even further indefinite as it is not clear if the multiple uses of the phrase “designed to” is intended to imply structural features, or simply capabilities of the apparatus defined by the claim.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “designed to” recitations as intended to refer to capabilities of the apparatus. Also, see proposed claimed amendments presented in section 40 of the instant Office Action, for a precise understanding of how such recitations have been interpreted. 

Dependent claim 24 is further rejected for substantially the same reasons already detailed for dependent claim 3.  See section 19 of the instant Office Action. 

Dependent claim 25 is further rejected for substantially the same reasons already detailed for dependent claim 6.  See section 22 of the instant Office Action.

Dependent claim 27 is indefinite as the meaning of the phrase “another structure comprises being inherently fixed in place in water, on water, under water or combinations thereof”, within the context of the claim, is not clear.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed system as being actually installed “in water, on water, under water or combinations thereof”.

Section (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify 

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 26 defines the system of independent claim 18 as having a shape “comprised of linear, nonlinear or combinations thereof”; however, it is noted that any and all bodies are inherently shaped as claimed, that is, by claiming “linear, nonlinear or combinations thereof” shapes the applicant is effectively claiming all shapes.  Therefore, the invention defined by dependent claim 26 appears to be substantially identical as that defined by independent claim 18.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  See proposed claimed amendments presented in section 40 of the instant Office Action, for suggested new dependent claims.


Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

An illumination system for providing underwater illumination, comprising: 
at least one light source
at least one light conduit having a solid linear longitudinal body comprising a proximal end configured to receive light from the light source, and a distal end configured to emit light received by the proximal end, the light conduit conducting light from the proximal end to the distal end by
a base configured to couple the light source light to the  of the light conduit; and 
a structure housing the light source, the base and the  light conduit, and further comprising an attachment device configured to position with the light conduit traversing the water surface, such that the distal end of the light conduit is below the water surface, 
wherein, when the illumination system is positioned in proximity to a water surface, light emitted by the at least oneis conducted by the at least one light conduit through surfaceproviding illumination below the water surface

CLAIM 2.	The illumination system in claim 1, wherein the light source comprises [[a]]at least one Light Emitting Diode

CLAIM 3.	The illumination system in claim 1, the at least one light conduit having a cross section with a shape selected from half-round, round, triangular, ellipse, rectangular, and combinations thereof.  

CLAIM 4.	The illumination system in claim 1, of the at least one light conduit is acrylic, polycarbonate, glass, and combinations thereof.  

CLAIM 5.	The illumination system in claim 1, at least one light conduit body includes a light redirection devicewith a reflective surface, such that light is outputted through a periphery of the distal end.  

CLAIM 6.	The illumination system in claim 1, further comprising an outer covering at least partially covering the light conduit, the material of said outer covering , and combinations thereof.  

CLAIM 7.	The illumination system in claim 1, further comprising a thermally conductive outer coveringconfigured to conduct heat generated by the light source surrounding water.  

CLAIM 8.	The illumination system in claim 1, wherein the base is configured to detachablyto the proximal end of the light conduit body.  

CLAIM 9.	The illumination system in claim 1, wherein the base is configured to fixedlyto the proximal end of the light conduit body.  

CLAIM 18.	A light 
at least one light source
at least one light conduit having abody comprising a proximal end configured to receive light from the light source, and a distal end configured to emit light received by the proximal end, the light conduit conducting light from the proximal end to the distal end by
a configured to couple and 
a structure housing the light source, the base and the at least one light conduit, and further comprising an attachment device configured to position with the light conduit traversing the water surface, such that the distal end of the light conduit is below the water surface,
wherein, when the light system is positioned in proximity to a water surface, light emitted by the at least one light source is conducted by the light conduit and outputted from the distal endthe water surface


CLAIM 19.	[[A]]The light solid body has a cross section with a shape selected from, and combinations thereof .  

CLAIM 20.	[[A]]The light of the at least one light conduit is acrylic, polycarbonate, glass, and combinations thereof.  

CLAIM 21.	[[A]]The light further comprising an outer covering at least partially covering the light conduit, the material of said outer covering , and combinations thereof.  

CLAIM 22.	[[A]]The light at least one light conduit body includes a light redirection devicewith a reflective surface, such that light is outputted through a periphery of the distal end.  

CLAIM 23.	An system for providing underwater illumination, comprising:
a light source;
a light conduit comprising a body having a proximal end configured to receive light from the light source and a distal end to emit light received by the proximal end, light received by the proximal end conducted to the distal end by total internal reflection (TIR);
a baseconfigured to couple light from the light source to the proximal end of the light conduit
 and 
a structure housing the light conduit; said structure configured to positionto extend through a surface with the proximal end above said water surface andbelow said water surface


CLAIM 24.	The illumination system in claim 23, the at least one light conduit having a cross section with a shape selected from half-round, round, triangular, ellipse, rectangular, and combinations thereof.  

CLAIM 2.5	The illumination system in claim 23, further comprising an outer covering at least partially covering the light conduit, the material of said outer covering , and combinations thereof.  

CLAIM 26.	The illumination system in claim 18, wherein the light conduit body has a linear shape

CLAIM 27.	The illumination system in claim 1, wherein the system is located

CLAIM 28.	The illumination system in claim 1, further comprising another structure configured to float in water.  

NEW CLAIM 29.	The illumination system in claim 18, wherein the light conduit body has a non-linear shape.  

NEW CLAIM 30.	The illumination system in claim 18, wherein the light conduit body has a combination of linear and non-linear shapes.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 18-20, 22-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARIANI (U.S. Pat. 3,829,675).

Regarding independent claim 1 (as best understood), MARIANI discloses a light conduit underwater illumination system 20 (as seen in Figure 1) including a light source 26 (as seen in Figure 4) having one or more light emitting devices 4) designed to illuminate an underwater area (see lines 29-36 of column 4); one or more solid (see lines 29-34 of column 3), not hollow (see lines 29-34 of column 3), bar or bars 21 (as seen in Figure 1) having a linear longitudinal form (see Figures 7 and 8) from proximal end 24 (as seen in Figure 4) to distal end 42 (as seen in Figure 1), the bar or bars 21 comprising a proximal end 24 to receive light (as evidenced by Figure 4) and a distal end 42 to emit light (see line 59-63 of column 3), the bar 21 material or materials comprise efficient conduction and confinement of light according to the principle of total internal reflection (TIR) (see lines 12-221 of column 4), each bar 21 comprising a cross-sectional area of essentially a large diameter optical fiber (as seen in Figure 3), each bar 21 cross-sectional area designed to comprise efficient light coupling and minimal intensity loss of the high illumination light (see lines 12-21 of column 4), the bar or bars 21 designed to comprise the proximal end 24 operating in air (as seen in Figure 1) and the distal end 42 operating in water 54 (as seen in Figure 1); a base 34 (as seen in 34 designed to comprise a light coupling of the light source 26 light to the bar or bars 21 proximal end 24 (as seen in Figure 4); a structure 50 (as seen in Figure 1) including the light source 26, the base 34 and the bar or bars 21, wherein the structure 50 design includes an attachment device 50 (portion of element 50 coupled to element 21, as seen in Figure 1) for positioning the light source 26 above a water surface (as seen in Figure 1), positioning the bar or bars 21 so as to traverse the air-water interface (as seen in Figure 1) and positioning the distal end 42 of the bar or bars 21 in the water 54 when the structure 50 is attached to another structure 52 (as seen in Figure 1) in, on or in proximity to the water 54 (as seen in Figure 1); the structure 50 positioning designed to illuminate an underwater area so as to facilitate activities on, in or under the water (see lines 29-36 of column 4); the structure 50 and positioning thereof designed to consist essentially of an efficient internal conduction and confinement of light according to the principal of TIR and an internal guiding of the light from the light source 26 through an air- water interface (see lines 12-36 of column 4), through the water 54 of the interface and emission into the water 54 (as evidenced by Figure 1), thereby eliminating the light losses characteristic of the air-to-water interface and the light intensity and spectrum losses characteristic of in water light transmission through the water 54 (see lines 12-36 of column 4). 

Regarding dependent claim 3 (as best understood), MARIANI further discloses the bar 21 shape includes half-round (see Figure 6), round (see Figure 3), triangular (see Figure 2), ellipse (see Figure 5), rectangular, and combinations thereof (see Figures 2, 3, 5 and 6). 

Regarding dependent claim 4 (as best understood), MARIANI further discloses the bar 21 material comprises acrylic, polycarbonate (LUCITE is a brand of polycarbonate, see line 32 of column 3), glass and combinations thereof. 

Regarding dependent claim 5 (as best understood), MARIANI further discloses the distal end 42 of the bar or bars 21 comprise a light redirection device 45 (as seen in Figure 2), the redirection device 45 has the form of a reflective surface (surface of triangular elements, as seen in Figure 2) to the bar light (as evidenced by Figure 2), the reflective surface designed to change the direction of the bar light so as to emit the bar light from the longitudinal periphery of the distal end 42 (see lines 6-11 of column 4). 

Regarding dependent claim 8 (as best understood), MARIANI further discloses the base 34 being designed to mechanically couple the light source 26 and bar or bars 21 proximal end 24 (see lines 48-52 of column 2), the mechanical coupling comprises a detachable type (“threadably assembled”, see lines 48-52 of column 2). 

Regarding dependent claim 9 (as best understood), MARIANI further discloses the base 34 being designed to mechanically couple the light source 26 and bar or bars 21 proximal end 24 (see lines 48-52 of column 2), the mechanical coupling comprises a fixed type (“frictionally fitted”, see lines 48-52 of column 2). 

Regarding independent claim 18 (as best understood), MARIANI discloses a light conduit system 20 (as seen in Figure 1) for underwater illumination (as seen in Figure 1), including a light source 26 (as seen in Figure 4) comprising one or more light emitting devices 26 (as seen in Figure 4) designed to illuminate an underwater area (as 21 (as seen in Figure 1) having a proximal end 24 (as seen in Figure 1) to receive light (as evidenced by Figure 4) and a distal end 42 (as seen in Figure 1) to emit light (see lines 59-63 of column 3), the bar 21 material or materials comprise efficient conduction and confinement of light according to the principle of total internal reflection (TIR) (see lines 12-21 of column 4), each bar 21 having a cross-sectional area of essentially a large diameter optical fiber (as seen in Figure 3), each bar 21 cross-sectional area designed to comprise efficient light coupling and minimal intensity loss of the light (see lines 12-21 of column 4), the bar or bars 21 designed to comprise the proximal end 24 operating in air (as seen in Figure 1) and the distal end 42 operating in water 54 (as seen in Figure 1); a base 34 (as seen in Figure 4), the base 34 designed to comprise a light coupling of the light source 26 light to the bar or bars 21 proximal end 24 (as seen in Figure 4); a structure 50 (as seen in Figure 1) including the light source 26, the base 34 and the bar or bars 21, wherein the structure 50 design includes an attachment device 50 (portion of element 50 coupled to element 21, as seen in Figure 1) for positioning the light source 26 above a water surface (as seen in Figure 1), positioning the bar or bars 21 so as to traverse the air-water interface (as seen in Figure 1) and positioning the distal end 42 of the bar or bars 21 in the water 54 when the structure 50 is attached to another structure 52 (as seen in Figure 1) in, on or in proximity to the water 54 (as seen in Figure 1); the structure 50 and positioning thereof designed to consist essentially of an efficient internal conduction and confinement of light according to the principal of TIR and an internal guiding of the light from the light source 26 through an air- water interface (see lines 12-36 of column 54 of the interface and emission into the water 54 (as evidenced by Figure 1), thereby eliminating the light losses characteristic of the air-to-water interface and the light intensity and spectrum losses characteristic of in water light transmission through the water 54 (see lines 12-36 of column 4). 

Regarding dependent claim 19 (as best understood), MARIANI further discloses the bar 21 shape includes half-round (see Figure 6), round (see Figure 3), triangular (see Figure 2), ellipse (see Figure 5), rectangular, and combinations thereof (see Figures 2, 3, 5 and 6). 

Regarding dependent claim 20 (as best understood), MARIANI further discloses the bar 21 material comprises acrylic, polycarbonate (LUCITE is a brand of polycarbonate, see line 32 of column 3), glass and combinations thereof. 

Regarding dependent claim 22 (as best understood), MARIANI further discloses the distal end 42 of the bar or bars 21 comprise a light redirection device 45 (as seen in Figure 2), the redirection device 45 has the form of a reflective surface (surface of triangular elements, as seen in Figure 2) to the bar light (as evidenced by Figure 2), the reflective surface designed to change the direction of the bar light so as to emit the bar light from the longitudinal periphery of the distal end 42 (see lines 6-11 of column 4). 

Regarding independent claim 23 (as best understood), MARIANI discloses a light conduit system 20 (as seen in Figure 1) for underwater illumination (as seen in Figure 1) having a light conduit 21 (as seen in Figure 1), a light source 26 (as seen in Figure 4) and a base 34 (as seen in Figure 4), the base 34 comprising coupling of light from the 26 to the proximal end 24 (as seen in Figure 4) of the light conduit 21 (as seen in Figure 4), the light conduit system 20 including a light conduit 21 (as seen in Figure 1), the light conduit 21 form consisting of a bar or bars 21 having a proximal end 24 (as seen in Figure 4) and a distal end 42 (as seen in Figure 1) to emit light (see lines 59-63 of column 3), the light conduit 21 material consisting essentially of a solid material or materials (see lines 26-34 of column 3) that efficiently conduct and confine light according to the principle of total internal reflection (TIR) (see lines 12-21 of column 4); a structure 50 (as seen in Figure 1) comprising the light conduit 21 (as seen in Figure 1); the structure (pool wall including element 52, as seen in Figure 1) designed to comprise an orientation wherein the structure descends from the proximal end 24 of the light conduit 21 largely vertically through an air-to-water interface into the water 54 and terminating in the light conduit distal end 42 in the water 54 (as seen in Figure 1); the structure and orientation thereof designed to consist essentially of an efficient internal conduction and confinement of light according to the principal of TIR and an internal guiding of the light in a largely downward direction from the light conduit proximal end 42 through an air-water interface (see lines 12-36 of column 4), through the water 54 of the interface and emission into the water 54 (as seen in Figure 1), thereby eliminating the light losses characteristic of the air-to-water interface and the light intensity and spectrum losses characteristic of in water light transmission through the water 54 (see lines 12-36 of column 4). 

Regarding dependent claim 24 (as best understood), MARIANI further discloses the bar 21 shape includes half-round (see Figure 6), round (see Figure 3), triangular 
 
Regarding dependent claim 26 (as best understood), MARIANI further discloses the bar or bars 21 longitudinal shape is comprised of linear (horizontal and vertical portions of element 21, as seen in Figure 1), nonlinear (portions of element 21 between the horizontal and vertical portions, as seen in Figure 1), or combinations thereof (as seen in Figure 1). 

Regarding dependent claim 27 (as best understood), MARIANI further discloses another structure comprises being inherently fixed in place in water 54, on water 54, under water 54 or combinations thereof (the structure as seen in Figure 1).  

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MARIANI (U.S. Pat. 3,829,675).

Regarding dependent claim 2 (as best understood), MARIANI discloses all the limitations of the claim, as previously detailed, except the light source including a Light Emitting Diode (LED) or multiple LEDs.
However, the examiner takes Official Notice that the use and advantages of LEDs are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply substitute a Prior Art LED for the light source 26 in the patented light conduit system 20 of MARIANI, to obtain the predictable result of providing such system 20 with a light source having many desirable advantages (e.g. reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production) over other light sources. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 28 (as best understood), discloses all the limitations of the claim, as previously detailed, except another structure comprises being designed to float on water.
However, the examiner takes Official Notice that the use and advantages flotation devices are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply provide a Prior Art flotation device to the patented light conduit system 20 of MARIANI, to obtain the predictable result of enabling such system 20 to float on the water 54. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 6, 7, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MARIANI (U.S. Pat. 3,829,675) in view of BURKE (U.S. Pat. 8,172,437). 

Regarding dependent claim 6 (as best understood), MARIANI explicitly discloses all the limitations of the claim, as previously detailed, except the bar or bars 21 further including an outer covering, the outer covering material comprising aluminum, copper, steel, stainless steel, opaque plastics, opaque coatings and combinations thereof.
However, BURKE discloses a light conduit illumination system (as seen in Figure 1) including at least one light source 17 (as seen in Figure 3); at least one light conduit 2 (as seen in Figure 1) having a solid elongated body (as seen in Figure 1), the light conduit 2 including a proximal end (end closest to element 17, as seen in Figure 3) configured to receive light from the light source 17 (as seen in Figure 3) and a distal end (end farthest from element 17, as seen in Figure 1) configured to emit light received by the proximal end and transmitted by TIR to the distal end (as seen in Figure 3); a base 6 (as seen in Figure 1) coupling the light source 17 to the proximal end of the light conduit 2 (as seen in Figure 3); and an outer covering 16 (as seen in Figure 3) made of a material including aluminum, copper, steel, stainless steel, opaque plastics, opaque coatings and combinations thereof (see lines 29-33 of column 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art outer covering 16 of BURKE with the patented light conduit system 20 of MARIANI, according to the known methods disclosed by BURKE, to yield the predictable result of protecting the polished exterior surface of the light conduit 21 of MARIANI from abrasions and/or other damage (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 7 (as best understood), MARIANI explicitly discloses all the limitations of the claim, as previously detailed, except the bar or bars 21 further including an outer covering, the outer covering comprising a thermal path, the thermal path designed to convey light source associated heat to the water. 
However, BURKE discloses a light conduit illumination system (as seen in Figure 1) including at least one light source 17 (as seen in Figure 3); at least one light conduit 2 (as seen in Figure 1) having a solid elongated body (as seen in Figure 1), the light conduit 2 including a proximal end (end closest to element 17, as seen in Figure 3) configured to receive light from the light source 17 (as seen in Figure 3) and a distal end (end farthest from element 17, as seen in Figure 1) configured to emit light received by the proximal end and transmitted by TIR to the distal end (as seen in Figure 3); a base 6 (as seen in Figure 1) coupling the light source 17 to the proximal end of the light conduit 2 (as seen in Figure 3); and an outer covering 16 (as seen in Figure 3) made of a material providing a thermal path to convey light source associated heat to the water (the outer covering 16 is explicitly disclosed as made of materials including high heat conductivity, such as aluminum, copper, and steel; see lines 29-33 of column 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art outer covering 16 of BURKE with the patented light conduit system 20 of MARIANI, according to the known methods disclosed by BURKE, to yield the predictable result of protecting the polished exterior surface of the light conduit 21 of MARIANI and providing a path to dissipate heat generated by the light source 26 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 21 (as best understood), MARIANI explicitly discloses all the limitations of the claim, as previously detailed, except the bar or bars 21 further including an outer covering, the outer covering material comprising aluminum, copper, steel, stainless steel, opaque plastics, opaque coatings or combinations thereof.
However, BURKE discloses a light conduit illumination system (as seen in Figure 1) including at least one light source 17 (as seen in Figure 3); at least one light conduit 2 (as seen in Figure 1) having a solid elongated body (as seen in Figure 1), the light conduit 2 including a proximal end (end closest to element 17, as seen in Figure 3) configured to receive light from the light source 17 (as seen in Figure 3) and a distal end (end farthest from element 17, as seen in Figure 1) configured to emit light received by the proximal end and transmitted by TIR to the distal end (as seen in Figure 3); a base 6 (as seen in Figure 1) coupling the light source 17 to the proximal end of the light conduit 2 (as seen in Figure 3); and an outer covering 16 (as seen in Figure 3) made of a material including aluminum, copper, steel, stainless steel, opaque plastics, opaque coatings and combinations thereof (see lines 29-33 of column 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art outer covering 16 of BURKE with the patented light conduit system 20 of MARIANI, according to the known methods disclosed by BURKE, to yield the predictable result of protecting the polished exterior surface of the light conduit 21 of MARIANI from abrasions and/or other damage (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). 

Regarding dependent claim 25 (as best understood), MARIANI explicitly discloses all the limitations of the claim, as previously detailed, except the bar or bars 21 further including an outer covering, the outer covering material comprising aluminum, copper, steel, stainless steel, opaque plastics, opaque coatings or combinations thereof.
However, BURKE discloses a light conduit illumination system (as seen in Figure 1) including at least one light source 17 (as seen in Figure 3); at least one light conduit 2 (as seen in Figure 1) having a solid elongated body (as seen in Figure 1), the light conduit 2 including a proximal end (end closest to element 17, as seen in Figure 3) configured to receive light from the light source 17 (as seen in Figure 3) and a distal end (end farthest from element 17, as seen in Figure 1) configured to emit light received by the proximal end and transmitted by TIR to the distal end (as seen in Figure 3); a base 6 (as seen in Figure 1) coupling the light source 17 to the proximal end of the light conduit 2 (as seen in Figure 3); and an outer covering 16 (as seen in Figure 3) made of a material including aluminum, copper, steel, stainless steel, opaque plastics, opaque coatings and combinations thereof (see lines 29-33 of column 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art outer covering 16 of BURKE with the patented light conduit system 20 of MARIANI, according to the known methods disclosed by BURKE, to yield the predictable result of protecting the polished exterior surface of the light conduit 21 of MARIANI from abrasions and/or other damage (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shook (U.S. Pat. 2,561,756), Shaw (U.S. Pat. 2,968,208), Nash (U.S. Pat. 3,337,725), Friedman (U.S. Pat. 3,441,957), Howlett (U.S. Pat. 3,609,343), Harvey (U.S. Pat. 3,626,173), Hulbert, Jr. (U.S. Pat. 3,833,955), Johnson (U.S. Pat. 4,503,563), Burkit, III et al. (U.S. Pat. 5,680,496), Delmar (U.S. Pat. 6,472,990), and Oney (U.S. Pat. 7,486,859) disclose illumination devices capable of projecting light underwater, such devices including at least one light source; at least one light guide with one end coupled to the light source and a second end configured to remotely project light; and means for supporting the illumination device from a surface, some of such means are configured to support the illumination device on the surface of water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ISMAEL NEGRON/Primary Examiner
Art Unit 2875